SCHEB, Acting Chief Judge,
concurring specially.
I concur in the result reached by the majority opinion because I agree that it was error for the trial court to have entered summary judgment for the appellee. I do not agree, however, that Mrs. Sheehan’s joinder in this action indicated her ratification of the lease as a matter of law. Ratification is ordinarily a question of fact. In my opinion a tenant by the entirety should be required to establish ratification by the usual evidentiary means.
To hold that Mrs. Sheehan ratified the lease by joining in the lawsuit does not reach an unjust result in this case because the Sheehans were suing to collect overdue rent. Should the principle be extended to an executory contract, however, it would be unjust because it would permit a spouse to remain in a position to disaffirm the contract made by a co-tenant until it was to his or her advantage to ratify the contract by instituting litigation. Because there is no reason to distinguish between an executed and an executory contract, the principle appears unsound to me.